RENEE M. HARDT 312-609-7616 rhardt@vedderprice.com September 10, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: RiverNorth Tactical Opportunities Fund, Inc. (the "Registrant") To the Commission: On behalf of the Registrant, electronically transmitted herewith is the Registrant’s Registration Statement on Form N-2 for filing pursuant to the Securities Act of 1933 and the Investment Company Act of 1940. Please direct all of your comments and/or questions regarding this filing to the undersigned at (312) 609-7616. Very truly yours, /s/ Renee M. Hardt Renee M. Hardt RMH/ser
